Citation Nr: 1104566	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Christa A. McGill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2010 hearing.

The issues of entitlement to service connection for bilateral 
mixed hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
hearing loss was previously denied in a rating decision that was 
dated in July 1992.  It was held there was no evidence of hearing 
loss in service or thereafter.  Subsequent applications to reopen 
this claim were denied in June 1996 and February 2005.  The 
Veteran was notified of these decisions and his appellate rights, 
but he did not perfect a timely appeal from any of these 
decisions.

2.  The evidence received since the February 2005 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
bilateral mixed hearing loss.


CONCLUSIONS OF LAW

1. The RO's rating decision in February 2005 that denied 
reopening of the claim of service connection for hearing loss is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2010). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claims.  Given the favorable action taken 
herein below regarding the Veteran's application to reopen his 
claim for service connection for hearing loss, the Board finds 
that no further assistance in developing the facts pertinent to 
that application is required at this time.  

II. New and Material Evidence

In a July 1992 rating decision, the RO denied service connection 
for the Veteran's hearing loss because there was no evidence of 
hearing loss shown in service or thereafter.  The Veteran sought 
to reopen his claim on a couple of occasions thereafter, and the 
RO declined to reopen the Veteran's claim in rating decisions 
dated in June 1996 and February 2005.  The evidence of record at 
the time of the February 2005 rating decision included service 
treatment records, VA treatment records, private treatment 
records, and written statements from the Veteran.  The Veteran 
did not timely perfect appeals from any of these decisions, all 
which then became final.  The Board must first ascertain in this 
case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In this case, evidence received since the February 2005 rating 
decision includes the Veteran's testimony at the November 2010 
hearing, lay statements from the Veteran's daughter and 2 
acquaintances, a VA report of examination, and medical opinions 
from Dr. J.E. and from Mr. J.S., an employee of a hearing center.  
At his hearing, the Veteran testified that his difficulty hearing 
began during his military service.  One of the lay statements 
that the Veteran submitted indicated that the Veteran had 
difficulty hearing at times during his service.  The written 
statement from Dr. J.E. set forth his opinion that the Veteran 
had sensorineural hearing loss as a result of exposure to noise 
during his naval service.  J.S. also opined that the 
sensorineural portion of the Veteran's mixed hearing loss was 
related to his exposure to noise during his service. 

This evidence is new because it was not of record at the time of 
the February 2005 decision that declined to reopen the Veteran's 
claim; it is material because it raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
his hearing loss.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for hearing loss is reopened; the 
appeal is allowed to that extent.

REMAND

The Veteran contends that his current mixed hearing loss is due 
to his military service.  While the Veteran testified at the 
November 2010 hearing that he had trouble hearing since service, 
the Board notes that on other occasions the Veteran reported a 
much later onset of hearing loss and a lay statement from his 
daughter dated the Veteran's hearing loss to the early 1980s, 
which was many years after his service.  At his hearing, the 
Veteran acknowledged that his tinnitus did not start until some 
time after service, although he did not specify when it began.

While the Veteran submitted an opinion from Dr. J.E. to the 
effect that the Veteran had sensorineural hearing loss due to 
military noise exposure, Dr. J.E. did not provide any rationale 
for his conclusion.  Mr. J.S. also submitted a statement 
indicating that the Veteran had mixed hearing loss and that the 
sensorineural portion of the hearing loss was more likely than 
not related to the Veteran's in service noise exposure.  He noted 
that hearing loss due to noise could occur even if there was no 
hearing loss at the time of the exposure.  However, a VA 
audiologist who examined the Veteran and reviewed his prior 
treatment records opined that the Veteran's hearing loss was less 
likely than not related to military noise exposure given that the 
majority of the Veteran's hearing loss was conductive in nature 
and that the Veteran did not have any sensorineural component to 
his hearing loss until some time after 1996, decades after his 
service.  

The VA audiologist opined that the Veteran's hearing loss and 
tinnitus were more likely related to a history of recurrent ear 
infections.  The Veteran's service treatment records show that he 
had one ear infection in service in January 1973. The Veteran had 
ear infections after service which ultimately led to a procedure 
in which tubes were placed in his ears. However, the audiologist 
opined that it was beyond her scope of practice as an audiologist 
to provide an opinion as to the relationship, if any, between the 
Veteran's hearing loss and the one documented in-service ear 
infection.

In view of this record, it is concluded that additional 
examination is indicated.

Given the other needed development herein, more recent treatment 
records should also be obtained, if there are any.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his hearing loss.  All 
identified treatment records should be 
obtained, to the extent that they are not 
already in the claims file.  More recent VA 
treatment records should also be obtained, if 
there are any that are pertinent.  If records 
are identified but cannot be obtained this 
fact, as well as the efforts that were made 
to obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  Thereafter, the Veteran should be 
afforded an examination by an appropriate 
specialist to determine the etiology of the 
Veteran's diagnosed hearing loss.  The 
examiner should be requested to provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran's current hearing loss and 
tinnitus are related to the episode of an ear 
infection that the Veteran had in January 
1973, or to noise exposure that would have 
been present in service.  This should include 
a discussion of whether the January 1973 ear 
infection represented the onset of a chronic 
ear disorder that ultimately led to the 
Veteran's hearing loss and tinnitus.  

The examiner should provide a complete 
rationale for his or her conclusions in the 
report of examination.  If the examiner is 
unable to provide the requested opinion, then 
he or she should explain why this is the 
case.

3.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Veteran, he and his 
attorney should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


